DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1, 3-5, 8, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mazaki et al. (US 2022/0169193) in view of Brosh et al (US 5,962,929)

Re Claim 1; Brosh discloses supply system for supplying electrical voltage, the supply system comprising: (See Fig. 1)
at least one voltage supply which has a voltage source(10), and at least two electrical load units (Unit 1-N), 
wherein the electrical load units (28) each have a first input (left side of unit 1), a second input (the right side of unit 2) and an electrical load (14) , each of the electrical load units has a switch (16) which is arranged between the respective first and the respective second inputs, 
at least one electrical load unit (Unit 1-N) is electrically coupled to the voltage supply the electrical loads are electrically connected in parallel, (Fig. 1) and 
each of the electrical load units is configured to autonomously drive the respective associated switch. (Col. 2 line 37-50)


Re Claim 3; Brosh discloses claim wherein each switch is exclusively driven by information of the associated electrical load unit (Col. 2 line 37-50)

Re Claim 4; Brosh discloses to claim wherein the voltage supply comprises a current limitation or a power limitation. (Col. 2 line 5-15)

Re Claim 5; Brosh discloses wherein in each case two electrical load units are electrically connected to one another via exactly one supply line (Fig. 1)

Re Claim 8; Brosh discloses wherein the first inputs and the second inputs are each electrically connected to an electric valve (32) (Fig. 1).

Re Claim 9; Brosh discloses wherein the electric valves each comprise a diode or a transistor (Fig. 1)

Re Claim 11; Brosh discloses wherein each of the electrical load units comprises a measuring device (30) configured to determine the voltage applied to the respective electrical load unit. (Fig. 2)

Re Claim 12; Brosh discloses wherein each of the electrical load units is adapted to drive the respective associated switch in dependence of the voltage applied to the respective electrical load unit. (Fig. 2)

Re Claim 13; Brosh discloses wherein for each electrical load unit the associated switch is opened when the voltage applied to the electrical load unit is below a predefinable minimum value. (Col. 2 line 15-37)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brosh et al (US 5,962,929) in view of Mazaki et al. (US 2022/0169193) 

Re Claim 2; Brosh disclosure has been discussed above. 
Brosh does not disclose has at least one further voltage supply with a further voltage source.
However, Mazaki discloses has at least one further voltage supply with a further voltage source. (Fig. 46).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have least one further voltage supply with a further voltage source in order to provide additional power to the load when necessary. 

Claim(s) 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brosh et al (US 5,962,929)

Re Claims 6 and 7; Brosh discloses loads as discussed above.
Brosh does not disclose wherein the electrical loads each comprise an inductive sensor and wherein each of the electrical load units comprises an energy storage.
However, electrical load comprises an inductive sensor and an energy storage was known and it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to powered the loads as disclosed above in order to provide power effectively. 

Re Claim 14 and 15; Brosh disclose a switch opening and closing as discussed above.
Brosh does not disclose the opening of the associated switch takes place after a predefinable period of time when the voltage applied to the electrical load unit is below or above a predefinable minimum value.
However, opening and closing a switch based on a threshold was known and it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have controlled the switch based on the threshold in order to drive the switch effectively so that the load is powered effectively.


Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mazaki et al. (US 2022/0169193) in view of Vogel (US 2011/0317321)

Re Claim10; Mazaki discloses a switch as disclose above. 
Mazaki does not disclose wherein a resistor is connected in parallel with each switch.
However, Vogel discloses resistor (9) is connected in parallel with each switch. (Fig. 1)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have a resistor with the switch in order to guide and limit a short-circuit current in the event of a short circuit. (Par 0046)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
12/05/2022Primary Examiner, Art Unit 2836